            Case 5:20-cv-05595-NIQA Document 6 Filed 11/17/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMELL SCOTT HURDLE                               :
    Plaintiff                                     :
                                                  :
       v.                                         :     CIVIL ACTION NO. 20-CV-5595
                                                  :
JUDGE MARIA L DANTOS, et al.,                     :
    Defendants                                    :

                                            ORDER

       AND NOW, this 17th day of November, 2020, upon consideration of Plaintiff Ramell Scott

Hurdle’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), it is hereby ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED, pursuant to 28 U.S.C. § 1915.

       2.       Accordingly, Ramell Scott Hurdle, #200295, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Lehigh County Prison or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Hurdle’s inmate account; or (b)

the average monthly balance in Hurdle’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden of Lehigh County Prison or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Hurdle’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Hurdle’s inmate account until the fees are paid. Each payment shall refer to the docket

number for this case.
            Case 5:20-cv-05595-NIQA Document 6 Filed 11/17/20 Page 2 of 4




       3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Lehigh County Prison.

       4.       The Complaint is DEEMED filed.

       5.       The Complaint is DISMISSED, in part, with prejudice and, in part, without

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons set

forth in the accompanying Memorandum:

                a.     All claims against Defendants the Honorable (Judge) Maria L. Dantos and

       Robert William Schopf are DISMISSED, with prejudice;

                b.     All claims against all Defendants asserting a procedural due process or

       access to the courts violations are DISMISSED, with prejudice;

                c.     All other claims against Defendants Kyle Russell and Steven Miller are

       DISMISSED, without prejudice.

       6.       The Clerk of Court is DIRECTED to terminate the Honorable Maria L. Dantos

and Robert William Schopf as Defendants.

       7.       Hurdle may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state the

basis for Hurdle’s claims against each defendant. Hurdle may not reassert claims dismissed with

prejudice or reassert claims against defendants that are immune from suit. The amended complaint

shall be a complete document that does not rely on the initial Complaint or other papers filed in

this case to state a claim. When drafting his amended complaint, Hurdle should be mindful of the

Court’s reasons for dismissing the claims in his initial Complaint as explained in the Court’s
             Case 5:20-cv-05595-NIQA Document 6 Filed 11/17/20 Page 3 of 4




Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

        8.       The Clerk of Court is DIRECTED to send Hurdle a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Hurdle

may use this form to file his amended complaint if he chooses to do so. 1

        9.       If Hurdle does not wish to amend his Complaint and instead intends to stand on his

Complaint as originally pled, he may file a notice with the Court within thirty (30) days of the date

of this Order stating that intent, at which time the Court will issue a final order dismissing the case.

Any such notice should be titled “Notice to Stand on Complaint,” and shall include the civil action

number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does

not desire to amend, he may file an appropriate notice with the district court asserting his intent to

stand on the complaint, at which time an order to dismiss the action would be appropriate.”

(quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse

Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did not abuse its

discretion when it dismissed with prejudice the otherwise viable claims . . . following plaintiffs’

decision not to replead those claims” when the district court “expressly warned plaintiffs that

failure to replead the remaining claims . . . would result in the dismissal of those claims”).

        10.     If Hurdle fails to file any response to this Order, the Court will conclude that he

intends to stand on his Complaint and will issue a final order dismissing this case. 2 See Weber,

939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be inferred


1
        This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
        The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir.
1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See
Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals
under Federal Rule of Civil Procedure 41(b) for failure to comply with a court order, which require
           Case 5:20-cv-05595-NIQA Document 6 Filed 11/17/20 Page 4 of 4




from inaction after issuance of an order directing him to take action to cure a defective complaint).



                                                  BY THE COURT:



                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court




assessment of the Poulis factors); see also Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per
curiam). Indeed, an analysis under Poulis is not required when a plaintiff willfully abandons the case or
makes adjudication impossible, as would be the case when a plaintiff opts not to amend his complaint,
leaving the case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir.
2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to abandon the
case, or where the plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D.
171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis factors in cases where
a party willfully abandons her case or otherwise makes adjudication of the matter impossible.” (citing
cases)).
